PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
Catherine Mace et al
Application No. 16/406,235
Filed: 8 May 2019
For: NUTRITIONAL COMPOSITION

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed June 21, 2022 under 37 CFR 1.137(a), to revive the above-identified application.

 The petition is GRANTED.

The above-identified application became abandoned for failure to submit the corrected formal drawings in a timely manner in reply to the Notice of Allowance mailed February 7, 2022, which set a statutory period for reply of three (3) months.  Accordingly, the above-identified application became abandoned on May 10, 2022. A Notice of Abandonment was mailed May 26, 2022.

The amendment to the drawings filed June 21, 2022, in response to the requirement made in the Notice of Allowability mailed February 7, 2022, was filed after payment of the issue fee and is considered an amendment filed under 37 CFR 1.312. Because the present petition is otherwise grantable, the requirements of 37 CFR 1.312 have been waived, and the amendment to the drawings has been accepted.

The petition satisfies the conditions for revival pursuant to the provisions of 37 CFR 1.137(a) in that (1) the reply in the form of the corrected formal drawings; (2) the petition fee; (3) the required statement of unintentional delay; (4) terminal disclaimer have been received.  

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3210.  This matter is being referred to the Office of Data Management for further processing.

/Irvin Dingle/
Irvin Dingle	
Lead Paralegal Specialist, OPET

cc:	Jian Jiang
	K & L Gates
	70 W. Madison St, Ste 3100
	Chicago, IL  60602